Citation Nr: 1235260	
Decision Date: 10/11/12    Archive Date: 10/17/12

DOCKET NO.  06-25 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for hernia residuals.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel



INTRODUCTION

The appellant had periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) with the Alabama National Guard, including a period of ACDUTRA from June 1984 to December 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  No hearing was requested.

This issue was previously before the Board in April 2012.  At that time, seven other service connection claims were also on appeal, and all eight issues were remanded to the agency of original jurisdiction (AOJ) for additional development.  Thereafter, in a rating decision of which the Veteran was notified in May 2012, the AOJ granted service connection for lumbar sprain (a back disability), bilateral plantar fasciitis, asthma, hypertension, gastroesophageal reflux disease (GERD, claimed as acid reflux), hearing loss, and tinnitus.  This was a full grant of those benefits sought on appeal.  Therefore, those service connection claims are no longer on appeal.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).

The Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  All records pertinent to this claim are also in the paper claims file.  

The Board notes that the paperless claims file includes a July 2012 letter to the Veteran indicating that the matter of increased ratings for asthma and bilateral plantar fasciitis were adjudicated and in the process of being developed for appeal.  As these matters are not ripe for appeal, the Board will not address them at this time.


The Veteran submitted evidence in connection with his appeal in April 2012, and his representative waived review of any new evidence by the AOJ in a May 2012 statement.  Therefore, the Board may properly consider such evidence at this time.  38 C.F.R. §§ 20.800, 20.1304(c) (2011).  

As discussed below, the AOJ substantially complied with the remand instructions and, therefore, a further remand is not required under Stegall v. West, 11 Vet. App. 268 (1998).  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).
 

FINDING OF FACT

The Veteran has asymptomatic residuals of a left inguinal hernia, following repair by herniorrhaphy, that was incurred during active service.


CONCLUSION OF LAW

Residuals of left inguinal hernia were incurred during active service. 38 U.S.C.A. §§ 101, 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.6, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board's decision herein to grant service connection for residuals of left inguinal hernia constitutes a full grant of the benefit sought on appeal.  Therefore, no further action is necessary to comply with the Veterans Claims Assistance Act of 2000 and implementing regulations.
 
Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Where a disease is diagnosed after discharge, service connection may be granted when all of the evidence, including pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

As pertinent to this case, active service includes active duty, any period of ACDUTRA during which a veteran was disabled or died from a disease or injury incurred or aggravated in the line of duty, and any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  See 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6; see also Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Service connection is generally not legally merited when a disability incurred on INACDUTRA results from a disease process.  See Brooks v. Brown, 5 Vet. App. 484, 487 (1993).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Here, the Veteran contends that he suffered a hernia while jogging during training for the National Guard in May 1996, which was later surgically repaired.  See, e.g., January 2005 claim, August 2006 substantive appeal, April 2012 statement.

A fellow service-member corroborated the reported injury in a December 2005 statement.  He indicated that the Veteran complained of feeling like he pulled something around his groin area while they were running together during an annual physical test for the National Guard in May 1996.  He also stated that the Veteran sought treatment and was subsequently diagnosed with a hernia.

The Veteran's examination upon entrance into active duty in 1984 is negative for preexisting hernia.  Although there is no specific documentation of pain or hernia in May 1996, the Veteran reported having a hernia surgery in examinations after 1996.  

The Veteran has also submitted private records dated from 1995 through 1997 in support of his claim.  A May 1996 record indicates complaints of pain and burning in the left groin or testicle for 2-3 weeks that started while jogging.  A March 1997 record then indicates that the Veteran continued to have left inguinal pain that began while running and jogging to get ready for a National Guard physical capability test about a year earlier.  Right inguinal area was entirely normal to examination, but a small left inguinal hernia was easily palpable.  The Veteran underwent left inguinal herniorrhaphy in early April 1997.  At a September 1997 follow-up appointment, he was noted to be doing extremely well.  Physical examination was entirely normal in the left inguinal area, he was asymptomatic, and he was cleared to increase exercise in order to take the physical capability test.

There is no subsequent lay or medical evidence of an inguinal hernia or any residual symptoms.  The Veteran reported several medical conditions in an October 2003 medical review for the National Guard, and his medical condition and current physical status was noted to include asthma, hypertension, gastric reflux, and multiple allergies.  There was no mention of a hernia or any symptoms in the groin or inguinal area.  Similarly, a March 2004 memorandum from the National Guard notes that the Veteran was referred to Physical Evaluation Board for asthma and plantar fasciitis, with no mention of a hernia.  

More specifically, the Veteran was afforded a VA examination concerning a hernia in December 2010.  At that time, he reported a surgical history of left inguinal hernia repair in 1997, with no recurrence or any complications.  The VA examiner also noted the service records, the statement by the fellow service-member concerning in injury in May 1996, and the private records from 1996 and 1997 as summarized above.  In the diagnosis section, the VA examiner summarized that the Veteran reported feeling a pain in the left inguinal region when he stepped into a hole while running during service, he was eventually diagnosed with a hernia and had an operation in 1997, and it resolved.  The Veteran reported no current symptoms or treatment, and no history of injury or wound related to the hernia.

The Veteran filed his claim for service connection for a hernia in January 2005.  The lay and medical evidence of record is consistent with respect to the Veteran's claimed hernia, and there is no reason to find the Veteran not credible with respect to the date of injury or timing of symptoms.  As summarized above, the injury occurred in May 1996 during a training drill, or a period of INACDUTRA, and the left inguinal hernia was surgically repaired in April 1997 with no subsequent complications or recurrence.  Although the Veteran's hernia has generally been asymptomatic following the surgery and throughout the appeal, the injury was incurred during active service.  Accordingly, service connection is warranted for residuals of left inguinal hernia, to include any scarring.  38 C.F.R. §§ 3.6, 3.303.
 

ORDER

Service connection for residuals of left inguinal hernia is granted.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


